1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     MAKSIM NIKULSHIN
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 6:16-mj-014 MJS
11                                               )
           Plaintiff,                            )
12                                               )   AMENDED REQUEST FOR VIDEO
              v.                                 )   TELEPHONIC APPEARANCE AT
13                                               )   HEARING TO RECALL BENCH
     MAKSIM NIKULSHIN,                           )   WARRANT; ORDER
14                                               )
           Defendant.                            )   Date: February 6, 2019
15                                               )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
16
17            Defendant Maksim Nikulshin, by and through undersigned counsel, requests that this
18   Court set a status conference on the bench warrant for February 6, 2019, at 10:00 a.m.
19            Further, pursuant to Federal Rule of Criminal Procedure 43(b)(2), Mr. Nikulshin, having
20   been advised of his right to be present at all stages of the proceedings, hereby requests that the
21   Court permit him to waive his right to personally appear for the status conference, and instead be
22   allowed to appear by video telephone conference.
23            Defendant is requesting the Court to recall the bench warrant at the status conference and
24   immediately schedule his initial appearance for the next available calendar. He would then
25   appear via video conference from the federal courthouse in Brooklyn, New York.
26   ///
27   ///
28   ///

                                                      -1-
1                                                 Respectfully Submitted,
2                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
3
     Dated: January 25, 2019                      /s/ Matthew C. Bockmon_______________ __
4                                                 MATTHEW C. BOCKMON
                                                  Assistant Federal Defender
5                                                 Attorney for MAKSIM NIKULSHIN
6
                                                  McGREGOR SCOTT
7                                                 United States Attorney
8
     Dated: January 25, 2019                      /s/ Matthew C. Bockmon for S. St. Vincent
9                                                 SUSAN ST. VINCENT
                                                  Legal Officer
10
11
                                                ORDER
12
              GOOD CAUSE APPEARING, the court hereby orders that a status conference on the
13
     bench warrant be set for February 6, 2019. The court further grants the defendant’s request to
14
     waive his personal appearance and appear via video telephone conference at the February 6,
15
     2019 hearing in case no. 6:16-mj-014 MJS.
16
17   IT IS SO ORDERED.
18
19   Dated:     January 25, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                    -2-
